PER CURIAM.
William E. Kleinschmidt appeals an order dismissing his complaint against defendant-appellee United States Fidelity & Guaranty Insurance Co. for failure to serve defendant within the time provided by Florida Rule of Civil Procedure 1.070(j). The trial court took testimony and found that while the plaintiff-appellant has certain physical infirmities, they did not constitute disability of the magnitude necessary to constitute good cause for failure to effect service for a period of 22 months. See A & W Electric of Miami, Inc. v. Abraira, 567 So.2d 36 (Fla. 3d DCA 1990); Schlakman v. Helliwell, Melrose & DeWolf 519 So.2d 14, 15 (Fla. 3d DCA 1987). We see no basis on which to disturb the trial court’s ruling on that point, or on the other issues raised by appellant.
Affirmed.